   Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 1 of 23

   AO 442 (Rev. 6/97) Warrant for Arrest

                                      United States District Court
                                           Northern District of Illinois
                                                Eastern Division

   United   States of America                                             WARRANT FOR ARREST

            v.

   Patrick Payton                                                         Case Number: 06 CR 447

   To:      The United States Marshal
            And any Authorized United States Officer

          YOU ARE HEREBY COMMANDED to arrest Patrick Payton and bring him or her
   forthwith to the nearest magistrate judge to answer a(n)

          Indictment Information             Complaint      X Order of court        Violation Notice
   Probation     Violation Petition

   charging him or her with:        Violation of conditions of supervised release.


   in violation of Title United States Code, Section(s)


   Laura Springer Issuing Officer


   _________________________________________
   Signature of Issuing Officer

   Bail fixed at $                                     _________________________________________________
                                                       , Judicial Officer




                                                      RETURN

    This warrant was received and executed with the arrest of the above-named defendant at


    Date Received                   Name and Title of Arresting Officer          Signature of Arrest Officer
    ____________________
     Date of Arrest




THOMAS G. BRUTON, CLERK

                                                                                    December 21, 2015
(By) DEPUTY CLERK                                                                   DATE
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 2 of 23
        Case: 1:06-cr-00447, Document: 54, Filed: 05-09-2016, Page 1 of 12

Prob 12
(Rev 12/97)                                                                       PACTS NO:   ĴĶĸıĶ


                           United States District Court
                                     For the
                            Northern District of Illinois
 _____________________________________________________________________________

U.S.A. vs Patrick Payton                                  Docket No.: 06CR00447-1


                       Petition on Probation and Supervised Release

        COMES NOW             Benjamin Rogers , PROBATION OFFICER OF THE COURT
presenting an official report upon the conduct and attitude of Patrick Payton who was placed
on supervision by the Honorable Charles R. Norgle sitting in the court at 219 South Dearborn
Street, Chicago, IL 60604, on April 4, 2007 who fixed the period of supervision at 36
months, with the terms and conditions referenced in the attached judgment in a criminal case.


RESPECTFULLY PRESENTING PETITION TO SET A COURT HEARING FOR
CAUSE AS DETAILED ON THE ATTACHED SPECIAL REPORT.


                                                  Respectfully,


                                                  Benjamin Rogers
                                                  U.S. Probation Officer

                                                  Place: 230 S. Dearborn Street
                                                         Suite 3400
                                                         Chicago Illinois 60604

                                                  Phone: 312-435-6878

                                                  Date:    May 5, 2016



cc: Charles R. Norgle's Courtroom Deputy
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 3 of 23
        Case: 1:06-cr-00447, Document: 54, Filed: 05-09-2016, Page 3 of 12

                        UNITED STATES DISTRICT COURT
                               Office of the Chief Probation Officer
                                    Northern District of Illinois
                                   55 East Monroe Street, Suite 1500
                                     Chicago, Illinois 60603-5702

To:    Honorable Charles R. Norgle                                                     May 5, 2016

                            SUPPLEMENTAL SPECIAL REPORT

RE:              Payton, Patrick
                 Supervised Release
Docket No:ġ ġ ġ 06CR00447-1
Expiration Date: 9/30/2016


PURPOSE OF REPORT:

To Provide a Supplemental Report with New Information.

LEGAL HISTORY

On April 4, 2007, the offender was sentenced by Your Honor after having been convicted of three
counts of Bank Robbery, in violation of Title 18, United States Code, Section 2113(a). The
offender was sentenced to 100 months imprisonment to be followed by 36 months of supervised
release. He was ordered to pay a special assessment of $300, and restitution in the amount of
$10,650 was order.

Mr. Payton’s supervised release commenced in the Northern District of Illinois on October 1,
2013.

On January 13, 2014, a violation report was submitted to the Court advising that the offender
tested positive for marijuana and cocaine and was also arrested for Domestic Battery-Bodily
Harm. In response to said violations, on January 15, 2014, Your Honor modified the offender’s
special conditions to include participation in the drug aftercare program.

On April 15, 2014, a violation report was submitted to the Court advising that the offender was
arrested for Domestic Battery and sentenced to 50 days imprisonment. In response to said
conviction, this officer requested that the offender’s special conditions be modified to include the
following conditions: 1) Placement for up to 120 days at a Bureau of Prisons contract residential
reentry center; 2) Participation in a mental health treatment program at the direction of the
probation officer, and 3) If the offender is unemployed after the first 60 days of supervision, or if
unemployed for 60 days after termination or lay-off from employment, he shall perform 20 hours
of community service per week at the direction of, and in the discretion of the U.S. Probation
Office until gainfully employed.

On November 20, 2014, a violation report was submitted to the Court advising that the offender
was arrested and charged with 13 felony charges: Count 1: Aggravated Domestic Battery/Strangle;
Count 2: Aggravated Battery/Strangle; Counts 3 and 4: Aggravated Battery/Use Deadly Weapon;
Counts 5, 7, 9, and 10: Domestic Battery/Other Prior; Counts 6, 8, 11, and 12: Domestic
Battery/Contact/1-2 Prior; and Count 13: Unlawful Restraint. The case number is 14CR993001.

A violation report was submitted on May 5, 2015, advising that Mr. Payton was found not guilty of
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 4 of 23
           Case: 1:06-cr-00447, Document: 54, Filed: 05-09-2016, Page 4 of 12
Special Report
RE: Payton, Patrick                                                                           Page 2
Docket No: 06CR00447-1                                                              PACTS No: 35705

the charges under Cook County Circuit Number 14CR993001.

Additionally, the violation report filed on May 5, 2015, advised of Mr. Payton’s unemployment
status and that he tested positive for marijuana and cocaine on April 21, 2015. Subsequently, the
following modifications were respectfully recommended: 1) Participate in a mental health and/or
sex offender treatment program. The specific program and provider will be determined by a
probation officer. The defendant shall comply with all recommended treatment which may include
psychological and physiological testing. The defendant shall maintain use of all prescribed
medications, and 2) If unemployed after the first 60 days of supervision, or if unemployed for 60
days after termination or lay-off from employment, perform at least 20 hours of community
service per week at the direction of the U.S. Probation Office until gainfully employed.

On June 8, 2015, a violation report was submitted to advise that the offender tested positive for
cocaine on May 22, 2015. This office continued to recommend the modifications stated in the
violation report on May 5, 2014, and that Mr. Payton be admonished for his continued drug use.

On June 9, 2015, a court hearing was held in response to this office’s request for the
aforementioned modifications. The matter was continued to July 30, 2015, at 10: 00 a.m.

On July 30, 2015, a court hearing was held in response to the request for modification to
participate in a mental health program and comply with all recommended treatment which may
include psychological and physiological testing. The offender was admonished for his behavior,
expressed remorse to the court, and the modification was ordered by Your Honor on that date.

On October 23, 2015 a special report was filed with the court outlining the previous allegations of
failing to participate in urine drug screening, failing to participate in mental health treatment, and
his whereabouts being unknown. As of a result of those allegations the court issued a status
hearing for December 18, 2015.

On December 11, 2015, a supplemental special report was filed with court outlining two additional
violations. These violations are the most egregious in that Mr. Payton traveled outside of the
Northern District of Illinois to the state of Colorado without this officer’s permission and was
arrested for Simple Robbery in Colorado Spring, Colorado. The charge stemmed from a Bank
Robbery. As a result, Your Honor issued a bench warrant and a detainer for the client on
December 18, 2016.


CURRENT STATUS

On April 6, 2016, the offender was convicted for Robbery, a Class 4 Felony, under case number
15CR5847 in El Paso County, Colorado. He was sentenced to 10 years in the Colorado
Department of Corrections, with 128 days time served. Mr. Payton is eligible for parole on
October 18, 2020 and an estimated mandatory release date of October 1, 2025. Mr. Payton is
currently being held at the Sterling Correctional Facility in Sterling, Colorado.

VIOLATIONS

There are no additional violations to report.
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 5 of 23
           Case: 1:06-cr-00447, Document: 54, Filed: 05-09-2016, Page 5 of 12
Special Report
RE: Payton, Patrick                                                                          Page 3
Docket No: 06CR00447-1                                                             PACTS No: 35705

RECOMMENDATION AND JUSTIFICATION

The information provided above is a supplement to a report submitted on December 11, 2015 by
this office. This office respectfully requests no changes to the recommendations listed in that
report, with the exception that Mr. Payton be writed to the Northern District of Illinois in order to
address the pending Rule to Show Cause.

I declare under penalty of perjury that the foregoing is true and correct.


                                                      Respectfully submitted,



                                                      Benjamin Rogers
                                                      U.S. Probation Officer
                                                      Tel: 312-435-6878


                                                      Reviewed by:



                                                      Jason Crawford
                                                      Supervisory U.S. Probation Officer
                                                      Tel: 312-435-5874


Enclosures: December 11, 2015 Supplemental Report
            El Paso County Disposition
            Judgment in Criminal Case

cc:    Yasmin N. Best
       Assistant U.S. Attorney
       U. S. Courthouse - 5th Floor
       219 South Dearborn Street
       Chicago, IL 60604
       312 353-5300

       Piyush Chandra
       Attorney at Law
       Federal Defender Program
       55 E. Monroe Street, Suite 2800
       Chicago, IL 60603
       312 621-8300

       Llaniert Sanchez
       Financial Litigation Unit
       219 South Dearborn Street, 5th Floor
       Chicago, IL 60604
       312-469-6204
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 6 of 23
           Case: 1:06-cr-00447, Document: 54, Filed: 05-09-2016, Page 6 of 12
Special Report
RE: Payton, Patrick                                                      Page 4
Docket No: 06CR00447-1                                         PACTS No: 35705



       Patrick Payton
       Sterling Correctional Facility
       Colorado Department of Corrections
       12101 CO-61
       Sterling, CO 80751
   Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 7 of 23
20 l 5CR584 7 Case:  1:06-cr-00447,
              - El Paso County      Document: 54, Filed: 05-09-2016, Page 7 of 12 Page 1 of 6




                                                                                  Date Printed: 04/08/2016

         People Of The State Of Colorado Vs. Payton, Patrick - 2015CR5847 - El Paso County


           Summary                                                                                           ~
           Case #: 2015CR5847 (District)   Location: El Paso County
                                                                                                                     l:
                                                                              Date Filed: 2015-12-02
                                                                                                                 ~
           Case Status: Mandatory          Date Case Closed: 2016-04-06 Date of Speedy Trial: N/A
           Restraining Order Granted;
           Closed;

                                                                                                             :s""'
 ,,;;i
:S
 ~
           Case Type: Robbery              Appealed: N                        E-Filed: N
           Judge or Magistrate: William
           B Bain
                                           Division: 22                       Bar Number: 27558                      i
                                                                                                                 ~

           Related Cases: 2015CR5945 (El Paso);
     ~~.
                                                                                                                 ~
                                                                                                             I~~


           Participants


            arty Type: Defendant           Person Status: Restrained ;                                       ~
                                                                                                             Ii
            ame: Payton, Patrick           Addresses 8r. Phone Numbers Attorneys
                                                                                                              !
           Birthdate: 1969-08-25           Historical Address                 Attorney Role: Deputy Public    :  %~
           Gender: M                       1708 W Cucharras St                Defender                           ~,

           Race: B                         Colo Spgs CO 80904                 Attorney Name: Public
           Drivers License:                                                   Defender,
           SSN: 358703964                  Active Address                     Attorney Bar #: 900002
           StateID: 3193493                526 Clyde Ave
                                           Calumet IL 60409
                                                                              Primary Attorney: No
                                                                                                             :!...
                                           MESSAGE : (708) 6745891
                                                                                                             '
           Party Type: The People of the   Person Status: Not Applicable
           State of CO
           Name: The People Of The State Addresses 8r. Phone Numbers Attorneys
3 Of Colorado,
 1    Birthdate:
      Gender:
                                                                                                             =i
                                                                                                                     ~
      Race:
11
1
    ~ Drivers License:
  1~ StateID:                                                                                                    J
           Party Type: Victim              Person Status: Protected Adult ;
i~         Name: Kepler, Chelsea           Addresses 8r. Phone Numbers Attorneys                             :!""'
,j       i Birthdate: 1985-06-15
           Gender: F
           Race: W
 IM        Drivers License:                                                                                  I
                                                                                                             I
     ~
           StateID: XL018210


d Party Type: Victim                       Person Status: Not Applicable
                                                                                                             ~



https://www.jbits.courts.state.eo.us/pas/pubaccess/user/govdata/printdetails.cfm?id=O 10136...         4/8/2016
  Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 8 of 23
2015CR5847Case:  1:06-cr-00447,
          - El Paso County      Document: 54, Filed: 05-09-2016, Page 8 of 12
                                                                      Page 2of6


   Name: Kepler, Chelsea               Addresses 8t Phone Numbers Attorneys
   Birthdate: 1985-06-15               Active Address
   Gender: U                           3388 Quail Lake Rd No 337
   Race: 0                             Co Springs CO 80906

                                       Home : (515) 4606106


                                       Person Status: Not Applicable
   Name: Canon National Bank,          Addresses 8t Phone Numbers Attorneys
                                       Active Address
                                       3204 W Colorado Ave
   Race:                               Co Springs CO 80904
   Drivers License:
   StateID: XL018212


                     sitions


   Arresting Agency: CO Springs Police Dept           Arrest Date: 2015-12- Arrest Time:
                                                      01
   Ticket/Summons Number:                             Arrest Number:            Case Number: 15-
                                                      150021772                 47726
   Arrest Charges
   Charge Number: 1            Charge: Robbery                                  Status: Arrest Only
                                                                                Charge
   Offense Date From:          Offense Date To:       Offense Time:
   2015-12-01                  2015-12-01
                               BAC: 0.000             Statute: 18-4-301(1)


     inal Disposition on Charges
   Charge Number: 1            Charge: Robbery                                  Status: Main Charge
                               Offense Date To:       Offense Time:
                               2015-12-01
                               BAC: 0.000             Statute: 18-4-301(1)

   Plea Date: 2016-02-10 Plea: Plea of Guilty
                               Disposition: Guilty

   Sentence Date: 2016- Sentence Type: Sentence by Court                        Sentence Status:
   04-06                                                                        Active
    Victims         163.00 Dollar                      No Consecutive / Concurrent sentences.
    Assistance Fund        Amount
                                                      No Comments
    Victim          163.00 Dollar
    Compensation           Amount
    Fund
    Court Costs      35.00 Dollar
                           Amount
    Court Security    5.00 Dollar
    Cash Fund              Amount
                      2.50



https ://www.jbits.courts.state.co. us/pas/pubaccess/user/govdata/printdetails.cfm?id=O 1013 6...   4/8/2016
  Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 9 of 23
2015CR5847Case:   1:06-cr-00447,
           - El Paso County      Document: 54, Filed: 05-09-2016, Page 9 of 12 Page 3of6


              Genetic Testing        Dollar
              Surcharge              Amount

.~            Public Defender
              Accts Rcvable
                               25.00 Dollar
                                     Amount                                                                              ~
              Request for Time 25.00 Dollar
              to Pay                 Amount                                                                                       ~

,,J
I!.)
              Restorative
              Justice
                               10.00 Dollar
                                     Amount
                                                                                                                         1        t
                                                                                                                                  ~

              Surcharge
              Drug             45.00 Dollar
              Standardized           Amount
              Assessment                                                                                                 ~
              Department of    10.00 Year(s)
              Corrections                                                                                                         ~
              Credit for Time 128.00 Day(s)                                                                                       !
              Served                                                                                                          ~
                                                                                                                             ~~


              Charge Number: 2           Charge: Theft-$2,000-$5,000                         IStatus: Dismissed
              Offense Date From:         Offense Date To:           Offense Time:
              2015-12-01                 2015-12-01                                                                      ~   ~

                                                                                                                             ru
              Class: F6 (Class 6         BAC: 0.000                 Statute: 18-4-401(1),(2)(f)
              Felony)                                                                                                        ~~
              Disposition Date:          Disposition: Dismissed by DA                                                    '        )i
              2016-04-06                                                                                                          *
              Charge Number: 3           Charge: False Reporting-false Identification        IStatus: Dismissed
              Offense Date From:         Offense Date To:           Offense Time:
              2015-12-01                 2015-12-01                                                                      ~
                                                                                                                             "::
              Class: M3 (Class 3
              Misdemeanor)
                                         BAC: 0.000                 Statute: 18-8-lll{l)(d)
                                                                                                                                  ~
                                                                                                                              ~
              Disposition Date:          Disposition: Dismissed by DA
              2016-04-06
                                                                                                                                  '
    ~ Hearings/Trials
                                                                                                                         ~
 I            Date     Time        Room# Type/Note                                  Status         Judge/Bar                 ~

1
    1~i                                                                                            Number                         i
 1     2016-           10:00       22         Sentencing Hearing                    Hearing Held   William B Bain
 ; • 04-06             AM                                                                          (27558)                ... ~
                                                                                                                         \,,)
li:ili 2016-           08:30       22         Plea Hearing                          Hearing Held   William B Bain
       02-10           AM                                                                          (27558)
              2016-    08:30       22         Plea Hearing                          Hearing Held   William B Bain
    i         02-03    AM                                                                          (27558)               !!';:
     "" 2016-          01:30       22         Preliminary Hearing                 Vacated          William B Bain
        01-06          PM                     NOTE: WAIVED                                         (27558)
        iii 2015-
                                                                                                                                  t
                       08:30       22         First Appearance                      Hearing Held   William B Bain
                                                                                                                         I~
     M
              12-09    AM                                                                          (27558)                   ~;



              2015-    01:30       VID        Hearing on Advisement                 Hearing Held   Stephen James
              12-02    PM                     NOTE: 12/9@830-22-lOK                                Sletta
                                                                                                   (6806)
I~                                                                                                                      ·~
     ""
11   ~
         :1
              Other Case Activities
                        I           I                                                                                   !~
https://www.jbits.courts.state.co. us/pas/pubaccess/user/govdata/printdetails.cfm?id=O 10136...                     4/8/2016
  Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 10 of 23
2015CR5847Case:  1:06-cr-00447,
           - El Paso County     Document: 54, Filed: 05-09-2016, Page 10 of 12 Page 4of6


laioate
            2016-04-
                       Code
                       CLAD
                              Details/Notes
                              Case Closed
                                                                                                          g
            06
 1 06
   2016-04-            MINC   Minute Order (print)
 4

      ""'
                              Bain/kkr/reedy/dda Robertson Senh 4/6/16
                              Dpwc Pd Ice; Statement By The Parties Re: Sentencing; Judgement Of
                                                                                                          i   ~.




Ii
                              Conviction
                              Enters; Court Sentences Deft As To Ct 1 Robbery {f4) To 10 Yrs In Doc
                                                                                                                  t
 '                            With
Ii~                                                                                                       I
 1                            128 Dys Of Credit; Any Remaining Cts To Be Dismissed; 3 Yrs Of Parole;      '~t
                              Restit Rsvd 90 Dys; Court Grants Deft 35 Dys To Object; Cust /kkr
            2016-04-   MITI   Mittimus Issued
I~                            Day Due: 000000000000000
 1-
            06
                              DEF!/ Payton, Patrick                                                       ~
            2016-04-   TRPT   Transport Order
       i 06                                                                                                       ~
 1
 1
            2016-04-   LETR   Letter                                                                              ~
                                                                                                                  )
            01                Two Letrs Dated 3-28-16 Re:sentencing (copies Emailed To Counsel) /cdh
            2016-03-
            28
            2016-02-
            10
                       PSIF

                       MINC
                              Pre-sentence Invest Rpt Filed

                              Minute Order (print)
                              Bain/cdh/elliott/dda Robertson Plea 2-10-16
                              Dpwc Pd Ice; Deft Enters Gp To Ct 1 Robbery (f5); Stip To Agg Sentencing
                              Range Of 8-12yrs; Deft Advised; Factual Basis; Court Finds Deft's Plea
                                                                                                          ,       ~
                                                                                                                  1
                              Know/vol/intell; Court Orders Psio; Court Sets Senh 4-6-16 At lOam;             h
                              Cust /cdh
            2016-02-   PLAG   Plea Agreement
            10
I~
 !
            2016-02-
            10
            2016-02-
            03
                       PSIO

                       MINC
                              Psi Ordered

                              Minute Order (print)
                              Bain/kkr/elliott/dda Robertson Plea 2/3/16
                                                                                                          I   %~



 'j
11                            Dpwc Pd Ice;pd Req To Set Over In 1 Week Due To Weather;court Sets          ' I
                                                                                                          I ~
                              Plea On
                              2/10/16 At 8:30am;cust /kkr
 1 062016-01-          MINC   Minute Order (print)
 4                            Bain/kkr/elliott/ Dda R. Robertson Prel 1/6/16                              i
I•
      ""'

       ~
                              Dpwc Pd Ice;deft Wvs Prel In An Effort To Cont Negoatiations;deft
                              Advised;court Finds Know/vol Wvr Of Prel;deft Req Plea;court Sets Plea On
                              2/3/16 At 8:30am;cust /kkr                                                  1
                                                                                                          I   ~
 i,.    2015-12-       MOTN   Motion                                                                      '?~
 1                                                                                                        1,.~
      ~ 15                    By Dda To Increase Bond /alh
            2015-12-   NOTC   Notice Filed
                              ATY/ Public Defender,
..~~ 14

 I
      -     2015-12-   INFO
                              Of Automatic Election Of Representation - Submitted By Public
                              Defender /alh
                              Information Filed
                                                                                                          ~
                                                                                                          II
                                                                                                           I
            09
I•                                                                                                        I=
'1%
 '% 2015-12-           MINC   Minute Order (print)                                                        '>ti
                                                                                                          I

    09                        Bain/kkr/elliott/dda K. Maher Fapp 12/9/15
                              Dpwc Pd Ice;court Appoints Pd Due To Deft's In-custody Status; info
                              Filed;copy
                                                                                                          ~
I~                            To Deft;pd Ack Recpt;wvs Read/adv;defense Req Prel And Hbnd;court Sets



https://www.jbits.courts.state.eo.us/pas/pubaccess/user/govdata/printdetails.cfm?id=OlOl36...     4/8/2016
  Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 11 of 23
2015CR5847Case:
           - El Paso County
                 1:06-cr-00447, Document: 54, Filed: 05-09-2016, Page 11 of 12 Page 5of6


                                                                       Pre I
                                                                       And Hbnd On 1/6/16 At 1:30pm;cust /kkr
I         2015-12-                      MOTN                           Motion
    ;l    09                                                           To Increase Bond /cdh
          2015-12-                     ASWA                            Affi In Suppt-warrantless Arr
          02                                                           Prelim Info W/probable Cause
                                                                       Jail Booking Date 12 01 15 /krl
          2015-12-                      MINC                           Minute Order (print)
          02                                                           Vid/w360/hadv/cust/dda/dpwoc By Closed Circuit Tv. Deft Advised Of
                                                                       Rights,
                                                                       Mandatory Protection Order, Charges And Possible Penalty. Deft Advised Of !
                                                                       Mro On The Record. Case Cont For Fapp To 12.09.15 At 830am-22. Bond       :=
                                                                       Argued.
                                                                       Pd Cpat. Bond Set At !Ok /a mm
          2015-12-                      MROG                           Mandatory Protection Ord Grntd; Expiration Date: 2029-04-06                                                                                                                                             ~
          02                                                           DEF!/ Payton, Patrick                                                                                                                                                                                   ~~
                                                                       VIC!/ Kepler, Chelsea                                                                                                                                                                                       ~
                                                                       MROG
                                                                       Shall not harrass, injure, molest, intimidate, threaten, retaliate against or                                                                                                                               E
                                                                       tamper with any witness to or victim of the acts you are charged with                                                                                                                                   1¥1
                                                                                                                                                                                                                                                                               1
                                                                       committing                                                                                                                                                                                              .Ji

          2015-12-                      RSPO                            Return Of Service Protect Ordr; Expiration Date: 2017-12-02
          02
    ........................._.......~.......................................................................................................................................................................................
          Judgments
                                                                                                                                                                                                                                                                 __ ~              t
         ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~---rli
                                                                                                                                                                                                                                                                                   !
          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--11,                                                                                                                                                                                                                                 E
                         gments Information                                                                                                                                                                                                                                    ~~
          ..................................................................................................................................................................................................................................................................   ~»




         ~nds
~r.---------.------------1s
    1 Bond Status Date: 2016-04-                                                              Bond Status: Bond Vacated                                                                                                                                                            ";
     i    06                                                                                                                                                                                                                                                                       i
     a Set Date: 2015-12-01        !Set Type:             ~                                   Set Amount: 10000.00
1
 n                                  Cash/Surety/Property ~"
YB~~~~~~~~~~~__,f--~~~~~~~~~~~"--~~---'_;._~~~~~~--i~b

         Adjusted Date:                                                                       Adjusted Amount: 0.00
          Post Date:                                                                          Post Amount: 0.00                                                                    IPost Type:
          Financial Summary
          Accounts Receivable                                                                                   Amount                                 Amount                             Amount                                     Outstanding ,
     !                                                                                                           Owed                                    Paid                           Paid From                                        Balance                                   ~
                                                                                                                                                                                                                                                                           ! $
    j                                                                                                                                                                                     Related                                                                          I ~
                                                                                                                                                                                             Case
          Court Costs                                                                                                $35.00                                    $0.00                                  $0.00                                           $35.00
          Court Security Cash Fund
          Drug Standardized Assessment
                                                                                                                        $5.00
                                                                                                                     $45.00
                                                                                                                                                               $0.00
                                                                                                                                                               $0.00
                                                                                                                                                                                                      $0.00
                                                                                                                                                                                                      $0.00
                                                                                                                                                                                                                                                          $5.00
                                                                                                                                                                                                                                                      $45.00
                                                                                                                                                                                                                                                                           s11
         Genetic Testing Surcharge                                                                                      $2.50                                  $0.00                                  $0.00                                               $2.50I
          Public Defender Accounts                                                                                   $25.00                                    $0.00                                  $0.00                                           $ 25.00 ~~~
          Receivable Code                                                                                                                                                                                                                                                      ~)


         IRestorative Justice Surcharge                                                                              $10.00                                    $0.00                                  $0.00                                           $10.00



https://www.jbits.courts.state.eo.us/pas/pubaccess/user/govdata/printdetails.cfm?id=O 10136...                                                                                                                                                              4/8/2016
  Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 12 of 23
2015CR5847Case:  1:06-cr-00447,
           - El Paso County     Document: 54, Filed: 05-09-2016, Page 12 of 12 Page 6of6


   Time Payment Fee                         $25.00          $0.00          $0.00                $25.00
   Victim Compensation Fund                $163.00          $0.00          $0.00            $163.00
   Victim's Assistance Fund                $163.00          $0.00          $0.00            $163.00
   Accounts Receivable Balance             $473.50          $0.00          $0.00            $473.50




https://www.jbits.courts.state.eo.us/pas/pubaccess/user/govdata/printdetails.cfm?id=OlOl36...     4/8/2016
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 13 of 23
         Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 1 of 12

Prob 12
(Rev 12/97)                                                                       PACTS NO:   ĴĶĸıĶ


                           United States District Court
                                     For the
                            Northern District of Illinois
 _____________________________________________________________________________

U.S.A. vs Patrick Payton                                  Docket No.: 06CR00447-1


                       Petition on Probation and Supervised Release

        COMES NOW             Benjamin Rogers , PROBATION OFFICER OF THE COURT
presenting an official report upon the conduct and attitude of Patrick Payton who was placed
on supervision by the Honorable Charles R. Norgle sitting in the court at 219 South Dearborn
Street, Chicago, IL 60604, on April 4, 2007 who fixed the period of supervision at 36
months and imposed the general terms and conditions theretofore adopted by the court and also
imposed special conditions and terms as follows:

Restitution - $10,650.00;
Special Assessment -$300.00
Drug Treatment
Mental Health Treatment


RESPECTFULLY PRESENTING PETITION TO SET A COURT HEARING FOR
CAUSE AS DETAILED ON THE ATTACHED SPECIAL REPORT.


                                                  Respectfully,


                                                  Benjamin Rogers
                                                  U.S. Probation Officer

                                                  Place: 230 S. Dearborn Street
                                                         Suite 3400
                                                         Chicago Illinois 60604

                                                  Phone: 312-435-6878

                                                  Date:    December 10, 2015



cc: Charles R. Norgle's Courtroom Deputy
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 14 of 23
         Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 3 of 12

                        UNITED STATES DISTRICT COURT
                               Office of the Chief Probation Officer
                                    Northern District of Illinois
                                   55 East Monroe Street, Suite 1500
                                     Chicago, Illinois 60603-5702

To:    Honorable Charles R. Norgle                                              December 10, 2015

                            SUPPLEMENTAL SPECIAL REPORT

RE:              Payton, Patrick
                 Supervised Release
Docket No:ġ ġ ġ 06CR00447-1
Expiration Date: 9/30/2016


PURPOSE OF REPORT:

To Provide a Supplemental Report with New Information, and to Request a Warrant be Issued and
Lodged as a Detainer.

LEGAL HISTORY

On April 4, 2007, the offender was sentenced by Your Honor after having been convicted of three
counts of Bank Robbery; in violation of Title 18, United States Code, Section 2113(a). The
offender was sentenced to 100 months imprisonment to be followed by 36 months of supervised
release. He was ordered to pay a special assessment of $300, and restitution in the amount of
$10,650.

Mr. Payton’s supervised release commenced in the Northern District of Illinois on October 1,
2013.

On January 13, 2014, a violation report was submitted to the Court advising that the offender
tested positive for marijuana and cocaine, and was also arrested for Domestic Battery-Bodily
Harm. In response to said violations, on January 15, 2014, Your Honor modified the offender’s
special conditions to include participation in the drug aftercare program.

On April 15, 2014, a violation report was submitted to the Court advising that the offender was
arrested for Domestic Battery and sentenced to 50 days imprisonment. In response to said
conviction, this officer requested that the offender’s special conditions be modified to include the
following conditions: 1) Placement for up to 120 days at a Bureau of Prisons contract residential
reentry center; 2) Participation in a mental health treatment program at the direction of the
probation officer, and 3) If the offender is unemployed after the first 60 days of supervision, or if
unemployed for 60 days after termination or lay-off from employment, he shall perform 20 hours
of community service per week at the direction of, and in the discretion of the U.S. Probation
Office until gainfully employed.

On November 20, 2014, a violation report was submitted to the Court advising that the offender
was arrested and charged with 13 felony charges: Count 1: Aggravated Domestic Battery/Strangle;
Count 2: Aggravated Battery/Strangle; Counts 3 and 4: Aggravated Battery/Use Deadly Weapon;
Counts 5, 7, 9, and 10: Domestic Battery/Other Prior; Counts 6, 8, 11, and 12: Domestic
Battery/Contact/1-2 Prior; and Count 13: Unlawful Restraint. The case number is 14CR993001.
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 15 of 23
            Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 4 of 12
 Special Report
RE: Payton, Patrick                                                                          Page 2
Docket No: 06CR00447-1                                                             PACTS No: 35705

A violation report was submitted on May 5, 2015, advising that Mr. Payton was found not guilty of
the charges under Cook County Circuit Number 14CR993001.

Additionally, the violation report filed on May 5, 2015, advised of Mr. Payton’s unemployment
status and that he tested positive for marijuana and cocaine on April 21, 2015. Subsequently, the
following modifications were respectfully recommended: 1) Participate in a mental health and/or
sex offender treatment program. The specific program and provider will be determined by a
probation officer. The defendant shall comply with all recommended treatment which may include
psychological and physiological testing. The defendant shall maintain use of all prescribed
medications, and 2) If unemployed after the first 60 days of supervision, or if unemployed for 60
days after termination or lay-off from employment, perform at least 20 hours of community
service per week at the direction of the U.S. Probation Office until gainfully employed.

On June 8, 2015, a violation report was submitted to advise that the offender tested positive for
cocaine on May 22, 2015. This office continued to recommend the modifications stated in the
violation report on May 5, 2014, and that Mr. Payton be admonished for his continued drug use.

On June 9, 2015, a court hearing was held in response to this office’s request for the
aforementioned modifications. The matter was continued to July 30, 2015, at 10: 00 a.m.

On July 30, 2015, a court hearing was held in response to the request for modification to
participate in a mental health program and comply with all recommended treatment which may
include psychological and physiological testing. The offender was admonished for his behavior,
expressed remorse to the court, and the modification was ordered by Your Honor on that date.

On October 23, 2015, a special report was filed with the court outlining three violations of
supervision. In response, the court set a status hearing for December 18, 2015.

CURRENT STATUS

On December 1, 2015, this officer received a phone call from the Colorado Springs, Colorado
Police Department, advising that Mr. Payton was in their custody as a result of Bank Robbery.
Please refer to the attached police report for details of the arrest and investigation. Mr. Payton is
currently being held on a $10,000 cash bond with 10% to apply in El Paso County, Colorado.
Prior to this call, the offender’s whereabouts had been unknown since October 15, 2016.

VIOLATIONS

Subsequently the following violations of supervision are being reported:

Violation #4                   (Mandatory Condition) For any offense, the defendant shall not
                               commit another federal, state or local crime.

                             On December 1, 2015, Mr. Payton was arrested by the Colorado
                             Springs, Colorado Police Department and charged with Simple
                             Robbery, a Class 4 Felony, under case number 15CR5847. The
                             charges stem from Mr. Payton committing bank robbery.
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 16 of 23
            Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 5 of 12
 Special Report
RE: Payton, Patrick                                                                          Page 3
Docket No: 06CR00447-1                                                             PACTS No: 35705

Violation #5                (Standard Condition #2) The defendant shall not leave the
                            judicial district without the permission of the court or probation
                            officer (travel outside the continental United States requires
                            court authorization).

                            On December 1, 2015, this officer was informed that Mr. Payton was
                            being held in custody by the Colorado Springs Police Department for
                            committing the aforementioned charge. Mr. Payton has been
                            instructed that he cannot leave the Northern District of Illinois without
                            this officer’s permission. Mr. Payton was not granted permission to
                            travel outside of the district and, due to the previous non-compliance
                            of Mr. Payton, this officer would not have given permission for Mr.
                            Payton to travel outside of the district if requested.

RECOMMENDATION AND JUSTIFICATION

According to Title 18, United States Code, Section 3583(g), if an offender on supervised release
has four positive drug tests within one year, revocation of supervised release is mandatory.
However, the court, pursuant to Title 18, United States Code, Section 3583(d) shall consider
whether the availability of substance abuse treatment programs or the individual's current or past
participation in such programs warrants an exception. Such an exception would be in accordance
with United States Sentencing Commission guidelines from the rule of Title 18, United States
Code, Section 3583(g).

The offender’s conduct concluded on or after April 30, 2003, the date the Prosecutorial Remedies
and Other Tools to end the Exploitation of Children Today Act (PROTECT Act) became effective.
The Violent Crime Control Act (VCCA) of 1994 permits the re-imposition of supervised release
upon revocation, pursuant to Title 18, United States Code, Section 3583(h). The PROTECT Act
allows the Court, upon each revocation of supervised release, to impose up to the maximum
revocation prison term provided in 18 USC 3583(e)(3). Further, additional terms of supervised
release may always be imposed unless the current revocation prison term is equal to the term of
supervised release authorized by statute, 18 USC 3583(b).

The offender was convicted and sentenced on three separate counts. Count one, two, and three
are Class C felony offenses. Therefore upon revocation, the offender could receive a sentence of
twenty-four months on each count, according to Title 18 USC, Section 3583(e)(3). The total
statutory maximum term of imprisonment that may be imposed is seventy-two months. The
length of the term of supervised release which could be re-imposed would be up to thirty-six
months on each count, according to Title 18, United States Code, Section 3583(b). All terms of
supervised release must run concurrently according to statute. The length of the newly imposed
term of supervised release shall not exceed the term of supervised release authorized by statute for
the offense that resulted in the original term of supervised release, less any term of imprisonment
that is imposed upon revocation of this period of supervised release.
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 17 of 23
            Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 6 of 12
 Special Report
RE: Payton, Patrick                                                                          Page 4
Docket No: 06CR00447-1                                                             PACTS No: 35705

Chapter Seven, of the United States Sentencing Commission Guidelines Manual, presents the
policy statement that the Court must consider for sentencing upon revocation of supervision.
Based upon this offender’s highest violation behavior of Grade A, and his Criminal History
Category of VI, the revocation guideline range is between thirty-three and forty-one months
custody. The revocation guideline range is advisory and not binding on the Court. Should the
Court sentence the offender outside the range, the reason should be stated for the record. The
Violation Worksheet is attached to this report.

The offender was before the court on July 30, 2015, and informed the court that he was willing to
make changes and comply with the conditions of his supervised release. Since the offender
reported to court on that date, his actions are evidence that he is not amenable to the support and
services that supervised release provides, nor has he shown a continued willingness to make
positive changes outside of the courtroom.

The previous report submitted to the court outlined allegations of testing positive for cocaine,
failing to participate in court-ordered substance abuse treatment, and failing to provide his current
address as his whereabouts were unknown. Currently, Mr. Payton is being held on a $10,000 cash
bond with 10% to apply in El Paso County, Colorado, due to committing Bank Robbery; which is
the instant offense that Mr. Payton was convicted and sentenced to federally. Mr. Payton’s next
scheduled court date is January 6, 2016.

As a result of the previous allegations, Mr. Payton being arrested for new criminal behavior similar
to the instant offense and leaving the district without permission, this officer respectfully
recommends that the Court lodge a detainer for the offender should he post bail in the new case.
Upon the resolution of his new charges, Mr. Payton should be brought before this Court to answer
to all five alleged violations. Furthermore, it is respectfully recommended that the offender’s
term of supervised release be revoked, and that he be sentenced to a term of 41 months
imprisonment on Count 1, 2, and 3, to run concurrently, and that he participate in a drug treatment
program while incarcerated. Due to the offender’s continued non-compliance since the start of
his supervised release, it is respectfully recommended that no supervision be ordered following the
term of his imprisonment.

Should the Court decide to re-impose a term of supervised release, this officer will be prepared to
recommend appropriate conditions, pursuant to the most current conditions of supervised release
outlined in AO245B.

I declare under penalty of perjury that the foregoing is true and correct.
Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 18 of 23
            Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 7 of 12
 Special Report
RE: Payton, Patrick                                                               Page 5
Docket No: 06CR00447-1                                                  PACTS No: 35705




                                              Respectfully submitted,



                                              Benjamin Rogers
                                              U.S. Probation Officer
                                              Tel: 312-435-6878


                                              Reviewed by:



                                              Richard J. Elias
                                              Supervisory U.S. Probation Officer
                                              Tel: 312-435-5720

Enclosures: Violation Worksheet
            Police Report

cc:    Yasmin N. Best
       Assistant U.S. Attorney
       U. S. Courthouse - 5th Floor
       219 South Dearborn Street
       Chicago, IL 60604
       312 353-5300

       Piyush Chandra
       Attorney at Law
       Federal Defender Program
       55 E. Monroe Street, Suite 2800
       Chicago, IL 60603
       312 621-8300

       Llaniert Sanchez
       Financial Litigation Unit
       219 South Dearborn Street, 5th Floor
       Chicago, IL 60604
       312-469-6204

       Patrick Payton
       526 Clyde Avenue Apt 10
       Calumet City, Illinois 60409
       Last Known Address
     Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 19 of 23
              Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 8 of 12
                                       VIOLATION WORKSHEET

1.       Defendant Patrick Payton

2.       Docket Number (Year-Sequence-Defendant No.) 1:06CR00447

3.       District/Office Northern District of Illinois - Chicago

4.       Original Sentence Date April 4, 2007

(If different than above:)

5.       Original District/Office    SAME AS ABOVE

6.       Original Docket Number Same as above

7.       List each violation and determine the applicable grade (see §7B1.1):

 Violation(s)                                                                                         Grade
 $       The defendant shall not purchase, possess, use, distribute, or administer any narcotic       C
         or other controlled substance, or any paraphernalia related to such substances,
         except as prescribed by a physician, and shall submit to periodic urinalysis tests as
         requested by the probation officer to determine the use of any controlled substance.
 $       The offender failed to participate in a mental health program and comply with all            C
         recommended treatment which may include psychological and physiological testing
         as directed.
 $       The defendant shall notify the probation officer ten (10) days prior to any change in        C
         residence or employment.
 $       For any offense, the defendant shall not commit another federal, state, or local crime.      A
 $       The defendant shall not leave the judicial district without the permission of the court      C
         or probation officer (travel outside the continental United States requires court
         authorization).


8.       Most Serious Grade of Violation        (see §7B1.1(b))   A
9.       Criminal History Category (see §7B1.4(a))        VI

10.      Range of Imprisonment       (see §7B1.4(a))
                                         ┌────────────────────┐
                                                 33-41 months
                                         └────────────────────┘

11.      Sentencing Options for Grade B and C Violations Only          (Check the appropriate box):

         (a) If the minimum term of imprisonment determined under §7B1.4 (Term of Imprisonment) is at
         least one month, but not more than six months, §7B1.3(c)(1) provides sentencing options to
         imprisonment.

         (b) If the minimum term of imprisonment determined under §7B1.4 (Term of Imprisonment) is
         more than six months, but not more than ten months, §7B1.3(c)(2) provides sentencing options to
         imprisonment.

         (c) If the minimum term of imprisonment determined under §7B1.4 (Term of Imprisonment) is
         more than ten months, no sentencing options to imprisonment are available.
  Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 20 of 23
               Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 9 of 12
RE: Patrick Payton                                                                Page 2
Violation Worksheet




12.     Unsatisfied Conditions of Original Sentence

        List any restitution, fine, community confinement, home detention, or intermittent confinement
        previously imposed in connection with the sentence for which revocation is ordered that remains
        unpaid or unserved at the time of revocation (see §7B1.3(d)):

                              Restitution         $10579.00                        Community Confinement
                              Fine                                                 Home Detention
                              Other                                                Intermittent


13.     Supervised Release

        If probation is to be revoked, determine the length, if any, of the term of supervised release
        according to the provisions of §§5D1.1-1.3 (see §§7B1.3(g)(1)).

                         Term:                    to                  years

        If supervised release is revoked and the term of imprisonment imposed is less than the maximum
        term of imprisonment imposable upon revocation, the defendant may, to the extent permitted by law,
        be ordered to recommence supervised release upon release from imprisonment (see 18 U.S.C.
        §3583(e) and §7B1.3(g)(2)).

        Period of supervised release to be served following release from imprisonment:

14.     Departure

        List aggravating and mitigating factors that may warrant a sentence outside the applicable range of
        imprisonment:

15.     Official Detention Adjustment (see §7B1.3(e)):                        months               days


                      Mail documents to: United States Sentencing Commission, Federal Judiciary Building,
                        One Columbus Circle, Suite 2-500, South Lobby, Washington, D.C. 20002-8002
                                                                                                            11/1/90
   Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 21 of 23
           Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 10 of 12
DISTRICT COURT, EL PASO COUNTY, COLORADO
Court Address:270 South Tejon Street,
              PO Box2980
              Colorado Springs, CO 80901
People of the State of Colorado
       vs.
Defendant: PAYTON, Patrick;                      Defendant DOB: 08/25/1969
                                                                                 •   COURT USE ONLY
                                                                                 Case Number:
                                                                                                              •
                                                                                 Division:     Courtroom:
                                  AFFIDAVIT OF PROBABLE CAUSE
 The following affidavit is submitted to the Court to document the probable cause in support of the arrest
 of Patrick PAYTON DOB: 08/25/1969 SSN: XXX-XX-XXXX.

 This offense is fully documented in Colorado Springs Police Department Offense Report 15-47726
 detailing the offense(s) of:
     §18-4-301, ROBBERY, CLASS FOUR FELONY (F4).

     With the victim(s) identified as:
     1. KEPLER, Chelsea; DOB: 06/15/85; Age (30) Race: White; Gender: Female

  On 12/01/2015 at approximately 1057 hours, officers and detectives with the Colorado Springs Police
  Department were dispatched to 3204 W. Colorado Av., Canon National Bank to investigate a reported
  bank robbery. The investigation revealed that a lone black male entered the bank and gave the victim
  a note demanding money. The victim remembered the note to read something like, "Give me 20s, 50s,
  1OOs, no bait, no dye." The suspect was further described as being approximately 35 to 40 years of
  age, approximately 6'00" tall and 200 pounds with black hair. He was observed wearing a black or
  brown jacket and sunglasses. The suspect fled with over $4,000 in cash that was placed into a large
  white envelope.

  Video surveillance depicted the suspect to be wearing a dark ball cap with a sticker on the bill,
  sunglasses, a dark jacket with white stripes on the sleeves, a white or tan dress shirt, and a neck tie.

  Officers checking the area observed a male matching the suspect's description in the 3300 block of W.
  Pikes Peak Av., only a few blocks from the scene. The man ran when he spotted the officers and was
  eventually contacted a few blocks from there. The suspect was wearing clothing matching what is
  observed on the video surveillance; to include the jacket, ball cap, shirt, and tie. Upon taking him into
  custody, officers found within a few feet of him, an envelope containing cash and the demand note.
  Officer M. Sandoval/979 observed the suspect throw the cash envelope to the ground. The demand
  note read, "Give me 100$, 50$, 20$, no dye pack or bait bills."

  The suspect initially identified himself verbally as Emil Payton, but he was later positively identified
  through Federal Probation records as Patrick Payton DOB: 08/25/1969.

  Mr. Payton is described as a black male, approximately 5'11" tall and 238 pounds matching the
  description of the robbery suspect.
 Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 22 of 23
         Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 11 of 12

                        AFFIDAVIT OF PROBABLE CAUSE
The victim was transported to the location in which Mr. Payton was contacted and positively identified
him as the robbery suspect.

Mr. Payton was advised of, and waived, his rights pursuant to the Miranda Warning. He admitted to
robbing the bank and acknowledged himself in the surveillance stills taken of the robbery. He also
stated that he is currently on Federal Probation for previous bank robberies.

I would respectfully request that probable cause be found that Patrick PAYTON DOB: 08/25/1969 did
within the City of Colorado Springs, County of El Paso and State of Colorado, commit in violation of the
Colorado Revised Statutes, the offense(s) of §18-4-301, ROBBERY, CLASS FOUR FELONY (F4).




  Tuesday December 1, 2015                                                          J. TIDWELL 1711
                Date

                                                                                          KORY DABS
                                                                      ry ·gnature

                                               My Commission expires: _ _1-+/_..Z.3'"-'-'"/t-=~------­
                                                                                  .
                KORY DABB                      Address: Police Operations Center
              NOTARY PUBLIC                             705 S Nevada Avenue
           STATE OF COLORADO
          NOTARY ID# 20084002817                        Colorado Springs, CO 80903-4052
     MY COMMISSION EXPIRES JANIJARY 23, 2018
   Case 1:19-mj-00227-NRN Document 1 Filed 10/04/19 USDC Colorado Page 23 of 23
           Case: 1:06-cr-00447, Document: 51, Filed: 12-11-2015, Page 12 of 12
DISTRICT COURT, EL PASO COUNTY, COLORADO
Court Address:270 South Tejon Street,
              PO Box 2980
              Colorado Springs, CO 80901
People of the State of Colorado
        VS.
Defendant: PAYTON, Patrick;                      Defendant DOB: 08/25/1969         •   COURT USE ONLY
                                                                                                             •
                                                                                   Case Number:

                                                                                   Division:    Courtroom:
                        INFORMATION FOR PRELIMINARY PROCEDURE


 The above named Defendant was arrested on Tuesday December 1, 2015 on the charges of:

    •    §18-4-301, ROBBERY, CLASS FOUR FELONY (F4).

 The following bonding information is to be considered by the Judge in setting bail on the defendants.

 Standard Bond



                                         ~// Signature of Peace Officer who furnished the
                                             above information


 NOTE: If more than one defendant was arrested for the same or similar acts or series of acts, they
      must be included on the same sheet.


                                                      Initiating Law Enforcement Agency Information
                                            Initiating Officer Name:    J. TIDWELL I 1711
                                                                        Colorado Springs Police Department
                                            Agency/Division:
                                                                        Police Operations Center
                                            Case Report Number:         15-47726
